DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As a preliminary matter, the claims appear to be a translation from a foreign language and are replete with grammatical errors including missing words. The examiner has identified numerous instances of these problems but it is suggested that applicant carefully review the claims for additional errors. 
For example, in claim 1, on line 5, the term “flexible substrate” is missing an identifier and should properly be “a flexible substrate”. Likewise, on line 8, the term “stamping foil” is missing an identifier and should properly be “a stamping foil”. 
Further, in claim 1, on lines 6-7 and 9-10, applicant repeats the term “a pair of feed rollers and adjusting rollers”. It appears that applicant intends to claim two different sets of feed rollers and adjusting rollers, however the claim language does not clearly identify the distinction between them. 
	In claim 1, on line 12, the phrase “configured to the outer surface” is confusing as this is not generally how the word “configured” is used. It is suggested that applicant consider a phrase such as “provided on the outer surface” instead.

	In claim 2, the recitation of “the rollers” is unclear because multiple rollers are recited in claim 1 and therefore it is not readily apparent which rollers applicant is referring to.
Similarly, in claim 3, the recitation of “the feed rollers” and “the adjusting rollers” is unclear because the terminology does not identify whether this refers to all of the feed rollers and adjusting rollers or just the ones associated with the substrate.
Also, in claim 4, it is not clear if applicant intends to recite all adjusting rollers or just the stamping foil adjusting rollers.
Throughout the claims, at least in 7-9, there is no antecedent basis for the recitation of “the registration mark” as it has not previously been claimed.
Claim 15 is essentially a duplicate of claim 14. The sensors are only distinguished by the numbers, which are not sufficient to identify them under US practice. Likewise claim 26 is essentially a duplicate of claim 25.
With respect to claim 16, there are numerous errors. The second instance of “a substrate” should be “the substrate” instead. The first instance of “the registration mark” should be “a registration mark” instead. The first instance of “the sensor” should be “a sensor instead.”
Likewise, “the stamping punch”, “the stamping roller” and “the stamping station”
Claim 20 is redundant because the subject matter has already been recited in claim 16.
In claim 27 “the sensor” needs clarification because there are multiple instances which are not distinguished from each other.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 13, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breger et al. (FR 2775633, hereafter Breger)
	With respect to claim 1, Breger teaches an apparatus for transferring images, barcodes, optical patterns, latent images, Fresnel lenses, holograms, sterling lenses etc. by stamping from a stamping foil (transfer film 1A, 1C, Figs. 4, 7) with accurate registration on a flexible substrate (receiver strip 2A, 2C) in roll to roll form, the apparatus comprising: a first unwind roll (inherent) to provide said flexible substrate which is pulled off the unwind roll by at least a pair of feed rollers and adjusting rollers (42A, 421A, 422A, 41C, 421C, 422C) working in tandem; a second unwind roll (31A, 31C) to provide said stamping foil (1A, 1C) which is drawn off the unwind roll (31A, 31C) by at least a pair of feed rollers and adjusting rollers (33A, 34A, 35A, 36A, 35C, 36C) working in tandem; a stamping station (4A, 4C) having a stamping roller (41A, 41C) with stamping punches (411A, 412A, 411C, 412C) configured on the outer surface of the stamping roller (41A, 41C) and a pressing roller (42A, 42C) provided against the stamping roller to provide necessary pressing of the stamping foil over the substrate for stamping; a multiplicity of sensors (34A, 71A, 71C, 72C, 413A, 413C) associated with each of the substrate, the stamping foil, the stamping roller, the stamped substrate and used stamping foil to sense the respective positions of the substrate, the stamping foil and the stamping roller; a regulating device (7A, 7C) configured to take input from different sensors, calculate, compare and to control the rotation of 
	With respect to claim 2, Breger teaches the rollers are driven by servo motors controlled by the regulating device (7A, 7C). (See translation and Figs. 4 and 7)
	With respect to claim 3, Breger teaches the diameter and rotational speed of the feed rollers and the adjusting rollers are predetermined and fed to the regulating device to determine the speed of the substrate web. (See translation and Figs. 4 and 7)
With respect to claim 4, Breger teaches the stamping foil feed rollers and the adjusting rollers are rotatable clockwise / anticlockwise in tandem with each other to adjust the position of stamping foil with respect to a corresponding sensed registration mark on the substrate. (See translation and Figs. 4 and 7)
With respect to claim 5, Breger teaches the stamping roller is rotatable clockwise / anticlockwise by a servo motor controlled by the regulating device. (See translation and Figs. 4 and 7)
With respect to claim 6, Breger teaches the sensor (71A, 71C) associated with the substrate senses the pitch on the substrate and sends the information to the regulating device. (See translation and Figs. 4 and 7)
With respect to claim 8, Breger teaches the sensor (72A, 72C) associated with the stamping foil senses a registration mark (14C) on the stamping foil (116) corresponding to a registration mark (24C) on the substrate and sends the information to the regulating device (7A, 7C). (See translation and Figs. 4 and 7)
	With respect to claim 13, Breger teaches the regulating device is a PLC (programmable logic controller) or a computer based system capable of receiving multiple inputs from sensors, 
	With respect to claim 16, Breger teaches a process for transferring images, barcodes, optical patterns, latent images, Fresnel lenses, holograms, sterling lenses etc. from a stamping foil (transfer film 1C, Fig. 7) with accurate registration on a flexible substrate (receiver strip 2C) in roll to roll form, the process comprising the steps of: providing a flexible substrate from a substrate unwind roll (inherent), the substrate pulled by at least a pair of feed rollers and adjusting rollers (41C, 421C, 422C) working in tandem; reading the positional data of a registration mark (24C) on the substrate by a sensor (71C) and sending the positional data to a regulating device (7C); adjusting a stamping punch (411C, 412C) on a stamping roller (41C) according to positional data of the registration mark (24C) on the substrate (2C); providing a stamping foil (1C) from an unwind roll (31C), the stamping foil drawn off by at least a pair of feed rollers and adjusting rollers (35C, 36C) working in tandem; adjusting the corresponding positions of the stamping foil  with respect to corresponding position of the substrate and the stamping punch; transferring images, barcodes, optical patterns, latent images, Fresnel lenses, holograms, sterling lenses from the stamping foil to the substrate at a stamping station (4C) by stamping; and collecting the substrate on a rewind roll (inherent) and used stamping foil on a rewind roll (32C). (See translation and Fig. 7)
	With respect to claim 19, Breger teaches the stamping foil is pulled back and forth by the feed rollers and the adjusting rollers to adjust position of the stamping foil with respect to corresponding position on the substrate. (See translation and Figs. 4 and 7)
	With respect to claim 20, Breger teaches the sensor (71C) associated with the substrate (2C) senses the registration mark (24C) on the substrate and sends the information to the regulating device (158). (See translation and Figs. 4 and 7)

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12, 14-15, 17-18 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breger.
With respect to claims 7 and 17-18, Breger teaches all that is claimed, as in the above rejection, except for explicitly teaching a tension sensor for measurement of tension in the substrate provided between the feed rollers and the adjustment rollers which measures tension in the substrate and sends signals to the regulating device to maintain constant tension in the substrate web. However, Breger teaches it is desirable to maintain a constant tension and it is well-known in the art to use a tension sensor for regulating tension in a web and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a tension sensor in order to better maintain the web tension and provide more accurate stamping results.

With respect to claims 10-12 and 23-24, Breger teaches all that is claimed, as in the above rejection, except for explicitly teaching wherein a sensor is provided after the stamping station to sense the accuracy of transferred images, barcodes, optical patterns, latent images, Fresnel lenses, holograms, sterling lenses etc. stamped on the substrate and to send the variation data to the regulating device. However, it is well-known to sense the accuracy of transferred images and therefore this would have been an obvious additional step to one having ordinary skill in the art at the time the invention was filed in order to ensure that the stamping occurred appropriately, particularly using a high resolution, high speed online inspection camera for accurate sensing of the images. 
With respect to claims 14, 15, 25 and 26, Breger teaches all that is claimed, as in the above rejection, except for explicitly teaching wherein sensors on the rewind side of the stamping station form a close loop with the sensor on the unwind side of the stamping station. However, closed loop control is well-known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide this control in order to maintain proper positioning of the elements throughout the stamping process.
With respect to claim 27, Breger teaches a process for precise positioning of a stamping foil (1C), a stamping roller (41C) and a substrate (2C), the method comprising the steps of : a. registering the stamping roller (41C) with respect to the moving substrate (2C), based on positional data sent by the sensor (71C) and the sensor (72C) which send corresponding 
Breger does not explicitly teach the steps of c. validating and / or correcting positional errors in the registration of the stamping foil (1C) upon receiving signals from a sensor associated with used stamping foil; and d. validating and / or correcting positional errors in the registration of the stamping foil and stamping punch with respect to the substrate, the regulating device performs corrective measures on receiving information from a camera associated with stamped substrate. However, as discussed above, it is well-known to monitor positional errors downstream of a stamping station and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide this control in order to maintain proper positioning of the elements throughout the stamping process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,063,500; US 5,022,950; US 5,486,254; US 6,277,230 and US 7,926,688 each teach an apparatus and process for foil stamping having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853